           Case 1:21-cv-01078-LGS Document 11 Filed 04/06/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 NEW YORK MARINE AND GENERAL                                  :
 INSURANCE COMPANY, et al.,                                   :
                                            Plaintiffs,       :    21 Civ. 1078 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 OHIO SECURITY INSURANCE COMPANY, et :
 al.,                                                         :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 8, 2021.

        WHEREAS, the parties filed a letter that identified a dispute regarding the Court’s subject

matter jurisdiction over this case. See Dkt. No. 9. It is hereby

        ORDERED that the April 8, 2021, initial pretrial conference is adjourned sine die and

discovery is stayed pending resolution of the anticipated motion referenced below. It is further

        ORDERED that, by April 14, 2021, Plaintiffs shall file a motion to remand for lack of

subject matter jurisdiction not to exceed 10 double-spaced pages. By April 22, 2021, Defendants

shall file a response not to exceed 10 double-spaced pages. No reply shall be filed unless directed

by the Court. It is further

        ORDERED that the parties shall attend a telephonic conference at 10:30 A.M. on April

29, 2021, at which time the Court will orally rule on the motion. No argument will be heard. The

parties shall call (888) 363-4749 and use Access Code 558-3333. The time of the conference is

approximate, but the parties shall be ready to proceed at that time.



Dated: April 6, 2021
       New York, New York
